DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 2/23/2021.
Claims 1-69 are pending. Claims 1, 17, 21, 37, 41, 50 and 66 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16-18, 20-33, 36-38, 40-47, 50-62, 65-67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2018/0279274) in view of Lyu et al (US 2021/0036822), and/or further in view of Pan et al (US 2020/0022067) or in view of Matsumura et al (US 2021/0235453), or in view of Li et al (US 2018/0152274).
Regarding claim 1, Sun discloses a method of wireless communication by a user equipment (UE), comprising:
receiving, from a base station, semi-persistent scheduling (SPS) configuration information (par 101, par 103; in one embodiment, UE monitors DCI in a first format group that can be treated as a DCI for SPS activation) for multicast indicating a set of resources configured for feedback (par 117; in one example, HARQ-ACK feedback configured by SPS-config information; also see par 105, scheduling multicast control channel), 
receiving SPS signaling (fig. 11 & par 147; in another example, receiving PDSCH transmission resource) from the base station via one or more TX beams of the set of TX beams over each of a set of SPS occasions (fig. 1 & par 83; e.g. via serving beams); and
transmitting feedback to the base station on one or more subsets of the set of resources based on the SPS signaling (par 147-148; if UE decodes PDSCH successfully, then UE transmits ACK informant on resource assigned by SPS), the feedback indicating one of acknowledgement (ACK) or non-acknowledgement (NACK) (par 148; UE transmits corresponding NACK).
Although Sun discloses SPS configuration information for multicast indicating a set of resources for feedback, Sun does not explicitly disclose:
each transmit (TX) beam of a set of TX beams of the base station corresponding to a respective subset of the set of resources.
However, it is obvious to associate TX beams with respective resources in view of Lyu.  In particular, Lyu discloses configuring transmission beam parameters includes the base station transmitting configuration information to notify a user equipment (UE) regarding the configuration information used by the base station to configure transmission beam parameters for CG or SPS transmissions (see fig. 11, par 24, par 149 & par 222).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Lyu with the electronic system of Sun. One is motivated as such to improve reliability (Lyu, par 148).

Regarding claim 17, Sun discloses a method of wireless communication by a user equipment (UE), comprising:
determining whether at least one of downlink data on a downlink data channel over at least one multicast semi-persistent scheduling (SPS) occasion (par 147-148; in one example, if UE decodes PDSCH successfully, then UE transmits ACK informant on resource assigned by SPS) or multicast downlink control information (DCI) indicating an SPS activation or release for a multicast group is unsuccessfully received from a base station (par 148-149; UE fails to decode the received new data and transmit corresponding NACK information; also par 133-136, In the interval of SPS period, UE or base station can verify whether the retransmission is accepted successfully); and
receiving a retransmission of at least one of the downlink data (par 148; UE receives retransmitted old data on resource assigned by SPS; wherein data from base station reads on downlink data) or the SPS activation or release for the multicast group when the at least one of the downlink data or the multicast DCI is determined to be unsuccessfully received (par 149; if UE fails to decode the received retransmitted old data, UE transmits or does not transmit corresponding NACK information; also see fig. 8 & par 129, in another embodiment, UE can transmit ACK/NACK for releasing SPS, hence obviously retransmitting SPS release or activation by the base station upon receiving the NACK information from UE).

Regarding claim 50, Sun discloses an apparatus for wireless communication by a base station, comprising:
a memory; and at least one processor coupled to the memory (par 220; memory, and related hardware) and configured to:
configure a set of resources to carry feedback (par 117; in one example, HARQ-ACK feedback configured by SPS-config information; also see par 105, scheduling multicast control channel);
transmit configuration information indicating the set of resources to a set of user equipment (UE) (par 101, par 103; in one embodiment, UE monitors DCI in a first format group that can be treated as a DCI for SPS activation; also par 124; uses a RNTI specified by a UE group; also par 109, format shared by multiple users), the configuration information being associated with semi-persistent scheduling (SPS) for multicast (par 117; in one example, HARQ-ACK feedback configured by SPS-config information; also see par 105, scheduling multicast control channel), 
transmit SPS signaling (fig. 11 & par 147; in another example, receiving PDSCH transmission resource) to the set of UE via the set of TX beams over each of a set of SPS occasions (fig. 1 & par 83; e.g. via serving beams); and
receiving feedback from the set of UE on one or more subsets of the set of resources based on the SPS signaling (par 147-148; if UE decodes PDSCH successfully, then UE transmits ACK informant on resource assigned by SPS), the feedback indicating one of acknowledgement (ACK) or non-acknowledgement (NACK) (par 148; UE transmits corresponding NACK).
Although Sun discloses SPS configuration information for multicast indicating a set of resources for feedback, Sun does not explicitly disclose:
each transmit (TX) beam of a set of TX beams of the base station corresponding to a respective subset of the set of resources.
However, it is obvious to associate TX beams with respective resources in view of Lyu.  In particular, Lyu discloses configuring transmission beam parameters includes the base station transmitting configuration information to notify a user equipment (UE) regarding the configuration information used by the base station to configure transmission beam parameters for CG or SPS transmissions (see fig. 11, par 24, par 149 & par 222).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Lyu with the electronic system of Sun. One is motivated as such to improve reliability (Lyu, par 148).

Regarding claim 2, Sun discloses:
wherein the SPS configuration information for multicast is based on common resources for a group of multicast UEs (par 124; uses a RNTI specified by a UE group; also par 109, format shared by multiple users).

Regarding claim 3, Sun discloses:
wherein the feedback is associated with the SPS signaling over a subset of the set of SPS occasions (par 162; it may be delayed to the next uplink resource for HARQ-ACK).

Regarding claim 4, Lyu discloses:
wherein the subset of the set of SPS occasions comprises at least two SPS occasions (par 223; base station transmits a first repetition of SPS).

Regarding claim 5, Lyu discloses: 
wherein the SPS configuration information for multicast further indicates a number of the at least two SPS occasions (par 223; base station transmits a first repetition of SPS).

Regarding claim 6, the combination does not disclose: 
wherein the SPS configuration information for multicast further indicates that the feedback is to indicate the ACK when one of:
energy associated with the SPS signaling detected over at least one SPS occasion of the at least two SPS occasions satisfies a first threshold, or
energy associated with the SPS signaling averaged over the at least two SPS occasions satisfies a second threshold.
However, the limitation is well known as evidenced in Pan, as Pan discloses:
energy associated with the SPS signaling detected over at least one SPS occasion of the at least two SPS occasions satisfies a first threshold (par 147; For example, when a WTRU detects energy for a beam that is above a predetermined threshold, the WTRU may report an ACK).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Pan with the electronic system of Sun and Lyu. One is motivated as such to ensure enough energy to decode the signal.

Regarding claim 7, the combination does not disclose: 
wherein receiving SPS signaling from the base station comprises:
receiving a set of first signals from the base station on a downlink data channel via the one or more TX beams;
determining a subset of TX beams from the set of TX beams based on the set of first signals received via the one or more TX beams;
transmitting a set of response signals indicating the subset of TX beams on an uplink channel; and
receiving SPS data from the base station on the downlink data channel via the subset of TX beams.
However, the limitation is obvious in view of Pan, as Pan discloses:
receiving a set of first signals from the base station on a downlink data channel via the one or more TX beams (par 93; sending or transmitting of a signal with a set of beams);
determining a subset of TX beams from the set of TX beams based on the set of first signals received via the one or more TX beams (par 93; partial beam
sweeping may be a beam sweeping with a subset of beams);
transmitting a set of response signals indicating the subset of TX beams on an uplink channel (par 106; One or more WTRUs then respond to the beams 220 transmitted from the gNB and the gNB obtains beam state information associated with the beams 230); and
receiving SPS data from the base station on the downlink data channel via the subset of TX beams (par 110; monitoring DCI in a downlink control channel search space within a time window when there is selective beam sweeping; hence receiving data via the selective beam).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Pan with the electronic system of Sun and Lyu. One is motivated as such to ensure the beam configuration satisfies reception criteria (Pan, par 191).

Regarding claim 8, Lyu further discloses: 
receiving information indicating the set of TX beams from the base station (par 149; the configuration information includes more than one transmission beam parameter).

Regarding claim 9, Pan further discloses:
wherein the information indicating the set of TX beams comprises information indicating a number of beams of the base station and a bitmap having each bit corresponding to a respective one of the beams, and wherein a first bit value in the bitmap indicates a corresponding one of the beams is included in the set of TX beams and a second bit value in the bitmap indicates a corresponding one of the beams is excluded from the set of TX beams (par 101, A WTRU may be indicated the set of beams used in a period. For example, if M beams are used in the period, then the WTRU may be indicated with the number of beams in the set and which beams are in the set. A bitmap may be signaled to indicate which beams are active beams).

Regarding claim 10, the combination does not disclose: 
transmitting measurement information associated with at least one of the subset of TX beams to the base station on the uplink channel.
However, the limitation is obvious in view of Pan, as Pan discloses:
transmitting measurement information associated with at least one of the subset of TX beams to the base station on the uplink channel (par 110; a WTRU may measure downlink signals (e.g., beam-specific reference signals or BRSs) associated with one or more beams and the WTRU may determine at least one of the beams to indicate to a gNB).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Pan with the electronic system of Sun and Lyu. One is motivated as such to ensure the beam configuration satisfies reception criteria (Pan, par 191).

Regarding claim 11, Pan further discloses:
wherein the set of resources comprises a set of beam-specific feedback resources on the uplink channel, each TX beam of the set of TX beams corresponding to a respective subset of the set of beam-specific feedback resources, and wherein a respective one of the set of response signals is transmitted on each subset of the set of beam-specific feedback resources that corresponds to one of the subset of TX beams (par 143; A WTRU may receive, attempt to receive, or monitor an associated beam activation resource after sending or transmitting a beam request indication. A beam activation indication may be signaled via at least one of a higher layer signaling, a DCI, and a HARQ-ACK resource for an uplink signal (e.g., PHICH)).

Regarding claim 12, Pan further discloses:
determining a respective energy corresponding to each of the set of first signals, wherein each of the set of first signals comprises a reference signal, and each of the set of response signals indicates the respective energy corresponding to one of the reference signals received via one of the subset of TX beams satisfies a threshold (par 99; For example, a WTRU may receive an indication of a beam state based on the reference signal used or transmitted in the time/frequency resource associated with a beam; also par 149; a WTRU may report an ACK responding to a beam if the energy or power measured in a BRS or the like for the beam is above a predetermined threshold).

Regarding claim 13, the combination further discloses:
wherein each of the set of first signals comprises a control signal on a multicast control channel (MCCH) carried in the downlink data channel (Sun, par 110; SC-MCCH), and each of the set of response signals comprises an ACK signal corresponding to a respective control signal received via one of the subset of TX beams (Pan, par 149; a WTRU may report an ACK responding to a beam if the energy or power measured in a BRS or the like for the beam is above a predetermined threshold).

Regarding claim 16, the combination does not explicitly disclose: 
transmitting, to the base station, capability information indicating at least one of a capability for multicast communication, a capability for multi-beam reception, or a capability of parallel feedback transmission,
wherein downlink data is received based on the capability information transmitted to the base station.
However, Matsumura discloses:
transmitting, to the base station, capability information indicating at least one of a capability for multicast communication, a capability for multi-beam reception, or a capability of parallel feedback transmission (par 141-142; The UE capability information is reported from the UE to a network (for example, the base station)),
wherein downlink data is received based on the capability information transmitted to the base station (par 141-145; when data (for example, PDSCH) transmission from a plurality of transmission points is performed using certain DCI, certain UE capability information (UE capability) is defined).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Matsumura with the electronic system of Sun and Lyu. One is motivated as such to accommodate different UEs (Matsumura, par 5).

Regarding claim 18, the combination does not explicitly disclose:
wherein the retransmission comprises a unicast DCI that indicates the SPS activation or release for the multicast group if the multicast DCI indicating the SPS activation or release for the multicast group is unsuccessfully received.
However, Li discloses:
wherein the retransmission comprises a unicast DCI that indicates the SPS activation or release for the multicast group if the multicast DCI indicating the SPS activation or release for the multicast group is unsuccessfully received (par 221; The sending device may determine, according to the data receiving status of the receiving device, whether the unicast data and/or the multicast data need/needs to be retransmitted to the receiving device).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Li with the electronic system of Sun. One is motivated as such to distinguish between acknowledgement from different devices (Li, par 221).

Regarding claim 20, Sun in view of Lyu discloses:
receiving information indicating a number of repetitions for retransmission of the SPS activation or release for the multicast group via at least one of a system information block (SIB) (Sun, par 184; whether the information of scheduling PDSCH or PUSCH is required be rewrote dynamically, is configured to UE from base station by means of RRC information (e.g., SIB)), a multicast control channel (MCCH), or unicast radio resource control (RRC) signaling, wherein the retransmission of the SPS activation or release for the multicast group is received based on the number of repetitions (Lyu, par 223; base station transmits a first repetition of SPS, hence a number of repetitions).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Lyu with the electronic system of Sun. One is motivated as such to improve reliability (Lyu, par 148).

Regarding claims 1-13, 16-18, 20-33, 36-38, 40-47, 50-62, 65-67 and 69 not individually specified above, limitation mapping under the rejection for those non-specified claims are the same as the claims above due to similar patentable scopes of those claims. 

Allowable Subject Matter
Claims 14-15, 19, 34-35, 39, 48-49, 63-64 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619